DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 6/30/2021. Claims 1-11 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,082,085. Although the claims at issue are not identical, they are not patentably distinct from each other because present claims 1-11 are generic to all that is recited in claims 1-11 of the US patent 11,082,085. For instance, present claim 1 recites an integrated circuit of communication device, and Patent claim 1 recites a communication device that obviously comprises an integrated circuit; therefore instant claims are obvious variants of claims of the patent 11,082,085.

Present application claims
US Patent 11,082,085 claims 
1. An integrated circuit configured to operate a communication device, the integrated circuit comprising: 
transceiver circuitry, which, in operation, receives, from a base station, downlink control information, DCI, including a hopping pattern indicator, a hopping pattern being an order of a plurality of bandwidth parts by which a signal is to be received or transmitted in a plurality of transmission time intervals, TTIs, a bandwidth part being formed by at least one physical resource block;and 
control circuitry which, in operation, determines whether the hopping pattern indicator is signaled based on a length of the DCI, and determines a hopping pattern to be applied based on the hopping pattern indicator; 
wherein the transceiver circuitry, in operation, further receives or transmits the signal in the plurality of TTIs according to the determined hopping pattern.
2. The integrated circuit according to claim 1, wherein the transceiver circuitry receives downlink control information, DCI, including the hopping pattern indicator.
3. The integrated circuit according to claim 1 wherein the transceiver circuitry, in operation, further receives, from the base station, a hopping presence indicator indicating whether or not the signal is to be received or transmitted in accordance with the hopping pattern, the hopping presence indicator being semi-statically signaled, and the control circuitry, in operation, evaluates the hopping presence indicator to determine whether or not the signal is to be received or transmitted according to the hopping pattern.
4. The integrated circuit according to claim 3, wherein, the transceiver circuitry, in operation, receives downlink control information, DCI, including a field, and if the circuitry determines that the signal is to be received or transmitted in accordance with the hopping pattern, the field carries the hopping pattern indicator, else if the control circuitry determines that the signal is not to be received or transmitted in accordance with the hopping pattern, the field carries a bandwidth part indicator indicating an active bandwidth part on which the signal is to be received or transmitted in least one TTI.
5. The integrated circuit according to claim 3, the hopping pattern indicator being semi-statically signaled, wherein the circuitry, in operation, evaluates the hopping presence indicator to determine whether or not the hopping pattern indicator is signaled.
6. The integrated circuit according to claim 1, wherein the transceiver circuitry, in operation, receives an initial bandwidth part indicator, the initial bandwidth part indicator being semi-statically signaled and specifying a bandwidth part on which the signal is to be received or transmitted in the initial TTI of the plurality of TTIs, the control circuitry, in operation, evaluates the initial bandwidth part indicator to determine the bandwidth part on which the signal is to be received in the initial TTI, and the transceiver circuitry, in operation, receives or transmits the signal in the initial TTI in the bandwidth part specified by the initial bandwidth part indicator.
7. The integrated circuit according to claim 1, the signal received or transmitted in the plurality of TTIs being a sequence of repetitions or retransmissions.
8. The integrated circuit according to claim 1, the hopping pattern indicator received from the base station being a first hopping pattern indicator indicating a first hopping pattern for a first signal, wherein the transceiver circuitry, in operation, receives, from the base station, a second hopping pattern indicator specifying a second hopping pattern for a second signal, the second hopping pattern being different from the first hopping pattern, the control circuitry, in operation, evaluates the second hopping pattern indicator to determine the second hopping pattern, and the transceiver circuitry, in operation, receives or transmits the second signal according to the second hopping pattern.
9. The integrated circuit according to claim 8, the first signal being data and the second signal being control information.
10. The integrated circuit according to claim 9, the control information including repetitions of the first hopping pattern indicator.
11. The integrated circuit according to claim 8, the first and the second signal being respective sequences of transmissions or retransmissions.
1. A communication device, comprising: 

a transceiver which, in operation, receives, from a base station, downlink control information, DCI, including a hopping pattern indicator, a hopping pattern being an order of a plurality of bandwidth parts by which a signal is to be received or transmitted in a plurality of transmission time intervals, TTIs, a bandwidth part being formed by at least one physical resource block; and 
circuitry which, in operation, determines whether the hopping pattern indicator is signaled based on a length of the DCI, and determines a hopping pattern to be applied based on the hopping pattern indicator; 
wherein the transceiver, in operation, further receives or transmits the signal in the plurality of TTIs according to the determined hopping pattern.


2. The communication device according to claim 1, wherein the transceiver receives downlink control information, DCI, including the hopping pattern indicator.
3. The communication device according to claim 1 wherein the transceiver, in operation, further receives, from the base station, a hopping presence indicator indicating whether or not the signal is to be received or transmitted in accordance with the hopping pattern, the hopping presence indicator being semi-statically signaled, and the circuitry, in operation, evaluates the hopping presence indicator to determine whether or not the signal is to be received or transmitted according to the hopping pattern.

4. The communication device according to claim 3, wherein, the transceiver, in operation, receives downlink control information, DCI, including a field, and if the circuitry determines that the signal is to be received or transmitted in accordance with the hopping pattern, the field carries the hopping pattern indicator, else if the circuitry determines that the signal is not to be received or transmitted in accordance with the hopping pattern, the field carries a bandwidth part indicator indicating an active bandwidth part on which the signal is to be received or transmitted in least one TTI.


5. The communication device according to claim 3, the hopping pattern indicator being semi-statically signaled, wherein the circuitry, in operation, evaluates the hopping presence indicator to determine whether or not the hopping pattern indicator is signaled.


6. The communication device according to claim 1, wherein the transceiver, in operation, receives an initial bandwidth part indicator, the initial bandwidth part indicator being semi-statically signaled and specifying a bandwidth part on which the signal is to be received or transmitted in the initial TTI of the plurality of TTIs, the circuitry, in operation, evaluates the initial bandwidth part indicator to determine the bandwidth part on which the signal is to be received in the initial TTI, and the transceiver, in operation, receives or transmits the signal in the initial TTI in the bandwidth part specified by the initial bandwidth part indicator.


7. The communication device according to claim 1, the signal received or transmitted in the plurality of TTIs being a sequence of repetitions or retransmissions.

8. The communication device according to claim 1, the hopping pattern indicator received from the base station being a first hopping pattern indicator indicating a first hopping pattern for a first signal, wherein the transceiver, in operation, receives, from the base station, a second hopping pattern indicator specifying a second hopping pattern for a second signal, the second hopping pattern being different from the first hopping pattern, the circuitry, in operation, evaluates the second hopping pattern indicator to determine the second hopping pattern, and the transceiver, in operation, receives or transmits the second signal according to the second hopping pattern.


9. The communication device according to claim 8, the first signal being data and the second signal being control information.

10. The communication device according to claim 9, the control information including repetitions of the first hopping pattern indicator.
11. The communication device according to claim 8, the first and the second signal being respective sequences of transmissions or retransmissions.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park et al. (US 2021/0211254) discloses a system and method of sounding a terminal in wireless communication.
Somichetty et al. (US 2018/0131483) discloses frequency hopping for multicast service transmission for narrowband devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631